Bassett, C. J.
The Court have attentively heard the argument, and it is beyond all doubt that at the time of passing the Act for the more easy and speedy recovery of legacies the legislature well knew a legacy could not be recovered at common law. There were then two gentlemen in the House whose legal abilities have never been questioned, one of whom must have penned this Act. (The persons here alluded to were the two Chief Justices of Pennsylvania and Delaware — Hon. Thomas McKean and Hon. George Read, Esquires.) The plaintiff cannot sue at common law without an express promise, and he has not pursued the method prescribed by the Act.
Enter the nonsuit.